Name: Commission Delegated Regulation (EU) No 1047/2014 of 29 July 2014 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the national or regional strategy to be drawn up by Member States for the purpose of the school milk scheme
 Type: Delegated Regulation
 Subject Matter: processed agricultural produce;  economic geography;  teaching;  cooperation policy;  consumption
 Date Published: nan

 7.10.2014 EN Official Journal of the European Union L 291/4 COMMISSION DELEGATED REGULATION (EU) No 1047/2014 of 29 July 2014 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the national or regional strategy to be drawn up by Member States for the purpose of the school milk scheme THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (b) of Article 27(1) thereof, Whereas: (1) Article 26(2) of Regulation (EU) No 1308/2013 provides that, from 1 August 2015, Member States wishing to participate in the school milk scheme are required to have, at national or regional level, a prior strategy for its implementation. (2) Article 26(3) of Regulation (EU) No 1308/2013, requires that when drawing up their strategies, Member States have to draw up a list of milk and milk products that will be eligible under their respective schemes. In order to make the school milk scheme more effective, a Member State's strategy should also contain other key elements, namely the age group of children and the frequency of distribution, the provisional expenditure under the scheme, including information on whether national payments will be made, and the arrangements for assessing the effectiveness of the scheme. (3) Where a Member State intends to provide for accompanying measures in accordance with Article 26(2) of Regulation (EU) No 1308/2013, it should also describe those measures in its strategy. (4) Provisions concerning the national or regional strategy to be drawn up by Member States for the purpose of the school milk scheme should be laid down. Those provisions should apply as from 2015, HAS ADOPTED THIS REGULATION: Article 1 Strategy 1. The strategy for the implementation of the school milk scheme to be drawn up by Member States as referred to in Article 26(2) of Regulation (EU) No 1308/2013 shall be submitted to the Commission by 1 July of each year. 2. The strategy shall include at least the following elements: (a) the administrative level at which the school milk scheme will be administered; (b) a list of milk and milk products identified by their CN codes, selected under the scheme and an explanation of the process for determining the products to be supplied; (c) the arrangements for the supply of products under the scheme, including frequency and timing of distribution and the beneficiaries covered by the scheme; (d) the provisional expenditure under the scheme, including information on whether a national payment will be made in accordance with Article 217 of Regulation (EU) No 1308/2013, indicating the means of financing of any such payments; (e) the arrangements put in place for assessing the effectiveness of the scheme. 3. Where Member States decide to introduce accompanying measures for their school milk scheme in accordance with Article 26(2) of Regulation (EU) No 1308/2013, they shall describe such measures in their strategy, including the aims and expected benefits of the measures and how they will be funded. Article 2 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply as from 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 671.